Name: Council Regulation (EEC) No 3086/81 of 27 October 1981 amending, consequent upon the accession of Greece to the European Communities, Regulation (EEC) No 1360/78 on producer groups and associations thereof
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 81 Official Journal of the European Communities No L 310/3 COUNCIL REGULATION (EEC) No 3086/81 of 27 October 1981 amending , consequent upon the accession of Greece to the European Communi ­ ties , Regulation (EEC) No 1360/78 on producer groups and associations thereof THE COUNCIL OF THE EUROPEAN COMMUNITIES, set up to market agricultural produce and only about 6 % of the value of Greece 's agricultural output is marketed by such organizations ; whereas , apart from certain exceptions, these structural deficiencies as regards supply affect Greek agriculture as a whole, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the 1979 Act of Accession , and in particular Article 22 thereof , Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2 ), Whereas Article 3 of Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and asso ­ ciations thereof (3 ), as amended by the 1979 Act of Accession , lays down the agricultural products to which that Regulation applies ; whereas it is necessary to define its scope in Greece ; Whereas in Greece the supply of agricultural products is characterized by very severe structural problems ; whereas in effect , the market is supplied by a very large number of holdings which are small in size and insufficiently organized ; whereas, in particular, according to the information available , only about 16 % of Greek holdings are members of organizations Regulation (EEC) No 1360/78 is hereby amended as follows : 1 . In Article 3 ( 1 ) the introductory phrase shall be replaced by the following : ' 1 . In the case of Italy and Greece this Regula ­ tion shall apply to the following products provided that such products are produced in these coun ­ tries 2 . In Article 13 (3), '24 million units of account' shall be replaced by '29-54 million ECU'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 October 1981 . For the Council The Presiden t P. WALKER ( ¢) OJ No C 169, 9 . 7 . 1981 , p . 8 . (2 ) Opinion delivered on 16 October 1981 (not yet published in the Offical Journal). (3 ) OJ No L 166, 23 . 6 . 1978 , p . 1 .